Vinje, C. J.
{dissenting). I am unable to concur in the result reached by the court in this case for two reasons. First, because the rented room did not constitute the home of the defendant within the meaning of the constitution relating to searches and seizures; and second, because if there was an unlawful search the defendant waived it when he made no protest or objection to the mode of obtaining the stolen goods, but on the other hand told them “You got enough there to convict me without my saying a word,” clearly implying that he made no objection to the manner in which the goods had been obtained by the officers.
But the vital error, in my judgment, in the court’s decision is that of regarding a room occupied transiently, by a person in a rooming house conducted and occupied by a landlady as equivalent to the home of a person within the meaning of the constitutional guaranty referred to. It is *63the duty of a rooming-house keeper, as well as of an innkeeper, to run an orderly, lawful house and to use reasonable diligence to see that no part of his premises is used for unlawful purposes. The premises are his though a part thereof is temporarily rented to others. The relation of landlord and tenant does not exist between a rooming-house keeper and those to whom he temporarily rents rooms by the day or week. 14 Ruling Case Law, 504. He is still in the control of all the premises and charged with the duty of exercising reasonable diligence to see that they are not used for unlawful purposes. And if they are used for unlawful purposes th'e one so unlawfully using them has not the rights of a guest, but is a mere trespasser to whom the innkeeper owes no duty except not to wilfully injure. Curtis v. Murphy, 63 Wis. 4, 8, 22 N. W. 825. In that case Curtis registered at a hotel as “Curtis and wife” and was assigned a room, but the woman was not his wife. He delivered $102 to the clerk for safe-keeping. The clerk absconded with the money and Curtis sued the innkeeper to recover it. Held, that he could not recover. The court said:
“One whose status is a guest is a' traveler or transient comer who puts up at an inn for a lawful purpose to receive its customary lodging and entertainment. It is not one who takes a room solely to commit an offense against the laws of the state.”
The defendant in this case was concealing stolen goods in a rooming house and was guilty of an offense against the state, and therefore could not invoke the protection or. rights of a guest.
When an innkeeper or rooming-house keeper has probable cause for believing that a guest or a roomer is using the assigned room for unlawful purposes, it is not only his right but it is his duty to ascertain whether such is the fact, and the law does not require him to resort to the absurdity of *64obtaining a warrant to search his own premises. He can search it himself, or he can do as the landlady did in this case — call in the police to aid her.
An innkeeper may lawfully enter a guest’s room when there is reasonable cause for so doing. Jones v. Shannon, 55 Mont. 225, 175 Pac. 882; Beale, Innkeepers, § 136; 32 Corp. Jur. 566; 14 Ruling Case Law, 504. The rule is thus stated in 14 Ruling Case Law, supra:
“From the very nature of the business it is inevitable that an innkeeper must, at all reasonable times and for all proper purposes, have the right of access to and control over every part of his inn, even though separate parts thereof may be occupied by guests for hire, and he may make and enforce such reasonable rules as may be designed to prevent immorality, or any conduct offensive to other guests, or inconsistent with the recognized proprieties of life. A room in an inn is not in a legal sense the dwelling house of a guest, and the relation is not that of landlord and tenant, for, notwithstanding the guest’s occupancy, it is the house of the innkeeper. While it is true that when a guest is assigned to a room for his exclusive use it is his for all proper purposes, and at all times, until he gives it up, yet this exclusive right of use and possession is subject to such emergent and occasional entries as the innkeeper and his servants may find it necessary to make in the reasonable discharge of their duties.”
It is said in the court’s opinion that the right of the landlady to enter the room was limited to the purpose of making the bed and cleaning the room by virtue of a stipulation to that effect between the parties. It is suggested that a rooming-house keeper cannot thus legally abrogate the duty the law places upon him to see that his premises are not used for unlawful purposes. Neither can a roomer secure immunity from unlawful acts by such a stipulation.
The case of People v. Horrigan, 68 Mich. 491, 36 N. W. 236, cited by the court to the proposition that defendant’s room was his home, has no application to the case at bar. *65In that case it was held that a lawful conviction of burglary of a dwelling house could be had when the evidence showed that the upper part of a building was used in the daytime as a medical office and a furnished room in the basement was used as a bedroom at night by a single man, that being his only abiding place. In that case the relation of landlord and tenant existed, and the court held that a single person occupying a building permanently constituted that building a dwelling house within the burglary statute.
The law should zealously guard the rights of those accused of crime, but it should not invest them with a mantle of sanctity that prevents their lawful apprehension and conviction.
I am authorized to state that Mr. Justice Rosenberry concurs in this dissenting opinion.